ORDER AND DECISION
PER CURIAM.
The Appellant, GEORGE V. HANSEN, having filed with the Court a NOTICE TO APPEAL PURSUANT TO 34-2308, IDA- [¶] CODE, on December 14, 1984, together with an APPELLANT’S BRIEF appealing from a decision entered by Jim Jones, Attorney General of the State of Idaho, on December 12, 1984, denying a request for general recount of all ballots cast in the 1984 election for the Second Congressional District Representative for the United States Congress; and RICHARD STALLINGS having thereafter filed a PETITION FOR INTERVENTION on December 18, 1984, alleging that he could be affected by the outcome of this proceeding; and the Court having granted the PETITION FOR INTERVENTION of RICHARD STALLINGS; and pursuant to Order of the Court, the parties and their counsel appeared before the Court on December 18, 1984, for the purpose of setting forth the procedure to be followed in this proceeding; and thereafter the parties having filed a STIPULATION as to the record to be considered in this proceeding and appeal pursuant to Idaho Code § 34-2308; and the Respondent, Jim Jones, Attorney General of the State of Idaho, and the Intervenor RICHARD STALLINGS having filed responses to this appeal and proceeding; and the Court thereafter having heard oral argument of the parties on December 20, 1984; and the Court having reviewed the entire file of this matter including the NOTICE TO APPEAL PURSUANT TO 34-2308, IDAHO CODE, the briefs of the parties, and oral argument presented to the Court; and the Court being fully advised in the premises and having decided that the determination of the Respondent Jim Jones, as Attorney General for the State of Idaho, denying the request of the Appellant GEORGE V. HANSEN for a recount of all ballots cast in the 1984 election for the Second Congressional District of the State of Idaho, should be affirmed;
NOW, THEREFORE, IT IS HEREBY ORDERED, that the ruling and determination of the Respondent, Jim Jones, Attorney General of the State of Idaho, on December 12,1984, denying the request of the Appellant GEORGE V. HANSEN for a recount of all the ballots cast in the 1984 election for the Second Congressional District of the State of Idaho be, and the same is hereby, affirmed by this Court pursuant to I.C. § 34-2308.
This ORDER constitutes the decision of the Court in the appeal taken pursuant to I.C. § 34-2308.